      Case 1:19-cr-02032-SMJ     ECF No. 230    filed 11/02/20   PageID.2516 Page 1 of 4
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON




1                                                                    Nov 02, 2020
                                                                          SEAN F. MCAVOY, CLERK


2

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                   No. 1:19-cr-02032-SMJ-1
5                                                    1:19-cr-02032-SMJ-2
                               Plaintiff,
6                                                ORDER MEMORIALIZING ORAL
                  v.                             RULINGS AT OCTOBER 27, 2020
7                                                STATUS CONFERENCE
     JAMES DEAN CLOUD (01) and
8    DONOVAN QUINN CARTER
     CLOUD (02),
9
                               Defendants.
10

11         On October 27, 2020, the Court held a status conference on the above-

12   captioned matter. The Court addressed two main issues: (1) discovery concerns,

13   including late disclosure and redactions, and (2) grand injury proceedings, including

14   potential superseding indictments. It also discussed whether the Government

15   intends to seek the death penalty in this case. This Order memorializes the oral

16   rulings the Court made at the hearing.

17                                 DISCOVERY ISSUES

18         Counsel for Defendants informed the Court that on October 15, 2020—a little

19   over two weeks after the Court conducted a two-day hearing on the admissibility of

20   several eyewitnesses’ identifications—the Government disclosed discovery on yet


     ORDER MEMORIALIZING ORAL RULINGS AT OCTOBER 27, 2020
     STATUS CONFERENCE – 1
      Case 1:19-cr-02032-SMJ     ECF No. 230    filed 11/02/20   PageID.2517 Page 2 of 4




1    another eyewitness: “Witness 26.” The newly disclosed discovery indicates that FBI

2    agents interviewed Witness 26 on August 29, 2019, nearly 14 months before the

3    Government disclosed it to the defense. The Court found that the Government had

4    wasted time, money, and resources given its late disclosure. The Court thus ordered

5    defense counsel to keep an ongoing tabulation of costs related to Witness 26,

6    including attorney, investigator, expert, and staff hours expended. The Court

7    determined that if it conducts a hearing on the matter, it will impose sanctions

8    requiring the Government to reimburse those costs.

9          As for redactions, Defendants made an oral motion for reconsideration of the

10   Court’s prior Order on redactions. See generally ECF No. 157 (denying Defendants’

11   request for unredacted discovery); Tr. (Oct. 27, 2020). Defendants argue

12   withholding witness names hampers defense counsels’ ability to effectively

13   represent them, and it also undermines their confidence in a fair trial. The Court

14   determined that it must balance the constitutional right to present a defense against

15   the vital concern of witness safety. The Court granted Defendants’ motion for

16   unredacted discovery, with the caveat that defense counsel does not provide,

17   discuss, or otherwise disclose any of the witnesses’ identities to Defendants or

18   others who are not members of the defense team, or provide, discuss, or disclose

19   any unredacted personal or contact information of witnesses to Defendants or others

20   who are not members of a defense team. The Court ordered the parties to confer and


     ORDER MEMORIALIZING ORAL RULINGS AT OCTOBER 27, 2020
     STATUS CONFERENCE – 2
      Case 1:19-cr-02032-SMJ     ECF No. 230    filed 11/02/20   PageID.2518 Page 3 of 4




1    provide the Court with an agreed proposed protection order. The Court advised, if

2    the parties cannot agree, to indicate that disagreement, and the Court will resolve

3    any remaining redaction related issues.

4                            GRAND JURY PROCEEDINGS

5          At the hearing, the Government also advised that it intends to seek a third

6    superseding indictment. Tr. (Oct. 27, 2020). It emphasized, however, that it does not

7    intend to seek the death penalty at this time. Id. The Court discussed the next

8    available grand jury proceedings with the Government. Given the limitations caused

9    by the COVID-19 pandemic, the Court set a tentative deadline for seeking a third

10   superseding indictment, stressing that deadline is contingent on grand jury

11   proceedings actually taking place.

12         The Court set a new status conference date to follow up on these issues.

13         IT IS HEREBY ORDERED:

14         1.     Defense counsel for Defendants James Cloud (01) and Donovan Cloud

15                (02) shall keep an ongoing tabulation of all costs related to Witness

16                26.

17         2.     Defendants’ oral motion for unredacted discovery is GRANTED,

18                subject to the limitations provided in the forthcoming protective order.

19                A.    The parties shall file their joint proposed protective order by no

20                      later than November 6, 2020.


     ORDER MEMORIALIZING ORAL RULINGS AT OCTOBER 27, 2020
     STATUS CONFERENCE – 3
      Case 1:19-cr-02032-SMJ     ECF No. 230      filed 11/02/20   PageID.2519 Page 4 of 4




1          3.     The Government shall seek a third superseding indictment at the next

2                 available grand jury session.

3          4.     The Court will conduct a status conference hearing on November 24,

4                 2020 at 1:30 P.M. in Yakima courtroom 324.

5          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

6    provide copies to all counsel.

7          DATED this 2nd day of November 2020.

8

9                       ______________________________
                        SALVADOR MENDOZA, JR.
10                      United States District Judge

11

12

13

14

15

16

17

18

19

20


     ORDER MEMORIALIZING ORAL RULINGS AT OCTOBER 27, 2020
     STATUS CONFERENCE – 4
